                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

STEVEN DUANE CURRY,

       Petitioner,

v.                                                                    Civ. No. 19-189 KG/KRS

NEW MEXICO BEHAVIORAL
HEALTH INSTITUTE-FORENSIC UNIT, et al,

       Respondents.
                                     ORDER OF DISMISSAL

       This matter comes before the Court following Petitioner’s failure to prosecute his 28

U.S.C. § 2241 habeas action. On December 20, 2019, a mailing to Petitioner was returned as

undeliverable with the notation: “Return to Sender, Not Deliverable as Addressed.” (Doc. 4). It

appeared Petitioner severed contact with the Court, in violation of N.M. LR-Civ. 83.6. The

Court set a deadline of March 6, 2020 to provide an updated address. (Doc. 5). The Order

warned that the failure to timely comply will result in the dismissal of this action without further

notice. Id. Petitioner did not respond to the Order, which was also returned as undeliverable.

(Doc. 6). Therefore, the Court will dismiss this action without prejudice pursuant to Fed. R. Civ.

P. 41(b). See Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003) (“Rule 41(b) … has

long been interpreted to permit courts to dismiss actions sua sponte for a plaintiff's failure to

prosecute or comply with the … court’s orders.”).

       IT IS ORDERED that Petitioner’s 28 U.S.C. § 2241 habeas petition (Doc. 1) is dismissed

without prejudice; and the Court will enter a separate judgment closing this civil case.


                                               ____________________________________
                                               UNITED STATES DISTRICT JUDGE
